                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SUNOCO PARTNERS MARKETING &                   )
TERMINALS L.P. ,                              )
                                              )
               Plaintiff,                     )
                                              )
               V.                             )      Civil Action No. 17-1390-LPS-CJB
                                              )
POWDER SPRINGS LOGISTICS, LLC,                )
and MAGELLAN MIDSTREAM                        )
PARTNERS, L.P. ,                              )
                                              )
               Defendants.                    )

                             REPORT AND RECOMMENDATION

       Pending before the Court in this patent infringement case is Defendants Powder Springs

Logistics, LLC and Magellan Midstream Partners, L.P.' s ("Defendants" ) Motion for Summary

Judgment ofNon-Infringement and Invalidity (the "Motion"). (D.I. 381) Defendants make a

number of different arguments in support of this Motion; this Report and Recommendation will

address the Motion only as it relates to Defendants ' argument that certain patent claims asserted

by Plaintiff Sunoco Partners Marketing & Terminals L.P . ("Plaintiff') are invalid as anticipated

or obvious over certain prior art references. 1 For the reasons that follow, the Court recommends

that the Motion be DENIED in that respect.

I.     BACKGROUND

       Plaintiff alleges that Defendants infringe five of Plaintiffs patents. Those patents are

United States Patent Nos. 9,494,948 (the '"948 patent"), 9,606,548 (the '"548 patent"), 9,207,686

(the "'686 patent"), 6,679,302 (the '"302 patent") and 7,032,629 (the '"629 patent") (collectively,

"the asserted patents" or "the patents-in-suit"). The asserted patents relate to systems and




                The Court will address (or has addressed, (see D.I. 453; D.I. 495)) the remaining
portions of the Motion in other Reports and Recommendations.
methods for the automated blending of butane and gasoline. The instant Motion puts the

following patent claims at issue: claims 3 and 8 of the '548 patent, claims 3 and 7 of the '948

patent, and claim 3 of the '302 patent.

       The Court hereby incorporates its summary of the technology at issue set out in its

January 8, 2018 Report and Recommendation, (D.I. 68 at 1-8); further information about these

subjects relevant to the pending Motion will be set out in Section III below. The Court also

incorporates its summary of the procedural background of this matter, as set out in its January

16, 2020 Report and Recommendation. (D.I. 447 at 2)

II.    ST AND ARD OF REVIEW

       A.      Summary Judgment

       The Court hereby incorporates its prior discussion of the legal standards for resolving

summary judgment motions, which was set forth in its January 16, 2020 Report and

Recommendation. (Id. at 2-4) And because the Court's decision on this summary judgment

motion also implicates principles relevant to claim construction, the Court also hereby

incorporates its discussion of the legal standards for claim construction found in its July 26, 2019

Report and Recommendation. (D.I. 321 at 2-5)

       B.      Invalidity

       A patent granted by the United States Patent and Trademark Office ("PTO") is presumed

to be valid. 35 U.S.C. § 282(a); Microsoft Corp. v. i4i Ltd. P 'ship, 564 U.S. 91, 100-03 (2011).

The rationale underlying this presumption of validity is that "the PTO, in its expertise, has

approved the claim[.]" KSR Int '/ Co. v. Teleflex Inc., 550 U.S. 398,426 (2007). The burden of

proving invalidity rests with the patent challenger at all times, who must establish a patent's

invalidity by clear and convincing evidence in order to prevail. Microsoft Corp. , 564 U.S. at

                                                 2
100-14. Clear and convincing evidence places within the mind of the fact finder "an abiding

conviction that the truth of [the] factual contentions are highly probable." Procter & Gamble

Co. v. Teva Pharms. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009) (quoting Colorado v. New

Mexico , 467 U.S. 310, 316 (1984)).

               1.      Anticipation

       A patent claim is anticipated under 35 U. S.C. § 102(a) or (b) if:

               (a) the invention was known or used by others in this country, or
               patented or described in a printed publication in this or a foreign
               country, before the invention thereof by the applicant for patent, or

               (b) the invention was patented or described in a printed publication
               in this or a foreign country or in public use or on sale in this
               country, more than one year prior to the date of the application for
               patent in the United States . . ..

35 U.S .C. § 102. 1 To anticipate, a "reference must disclose each and every element of the

claimed invention, whether it does so explicitly or inherently." In re Gleave, 560 F.3d 1331 ,

1334 (Fed. Cir. 2009). This test mirrors, to some extent, the test for infringement, and "it is

axiomatic that that which would literally infringe if later anticipates if earlier." Bristol-Myers

Squibb Co. v. Ben Venue Labs. , Inc., 246 F.3d 1368, 1378 (Fed. Cir. 2001). In order to

anticipate, however, a reference must enable one of skill in the art to make and use the invention

without undue experimentation, In re Gleave, 560 F.3d at 1334, and must also "show all of the

limitations of the claims arranged or combined in the same way as recited in the claims[,]" Net

MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1370 (Fed. Cir. 2008).




                  The Court herein refers to the versions of 35 U.S.C. §§ 102-03 that were in force
prior to the enactment of the Leahy-Smith America Invents Act, and which are applicable here.
See, e. g. , Solvay SA. v. Honeywell Int '! Inc., 742 F.3d 998, 1000 n.1 (Fed. Cir. 2014).

                                                  3
               2.      Obviousness

        A patent claim is invalid as obvious under 35 U.S.C. § 103 "if the differences between

the subject matter sought to be patented and the prior art are such that the subject matter as a

whole would have been obvious at the time the invention was made to a person having ordinary

skill in the art to which said subject matter pertains." 35 U.S.C. § 103(a). "Obviousness is a

question of law based on underlying factual findings: (1) the scope and content of the prior art;

(2) the differences between the claims and the prior art; (3) the level of ordinary skill in the art;

and (4) objective indicia of nonobviousness." Kinetic Concepts, Inc. v. Smith & Nephew, Inc. ,

688 F.3d 1342, 1360 (Fed. Cir. 2012) (citing Graham v. John Deere Co., 383 U.S. 1, 17-18

(1966)). A party seeking to invalidate a patent on the basis of obviousness must establish (by

clear and convincing evidence) that a person of ordinary skill in the art (a "POSITA") would

have been motivated to combine the teachings of the prior art references to achieve the claimed

invention, and that the POSITA would have had a reasonable expectation of success in doing so.

Id.2

III.    DISCUSSION

        Defendants seek summary judgment that U.S. Patent No. 3,530,867, issued on September

27, 1970 to Robert Hass ("Hass"), anticipates claims 3 and 8 of the '548 patent and renders



        2
                In determining what would have been obvious to a POSITA, the use of hindsight
is not permitted. See KSR, 550 U.S. at 421 (cautioning the trier of fact against "the distortion
caused by hindsight bias" and "arguments reliant upon ex post reasoning" in assessing
obviousness); see also Pfizer Inc. v. Teva Pharms. US.A., Inc., 882 F. Supp. 2d 643, 664 (D.
Del. 2012). Put another way, the task of determining whether a patent is invalid requires a court
to "step back in time to before the moment of actual invention, and out of the actual inventor's
shoes into those of a hypothetical, ordinary skilled person who has never seen the invention."
Eisai Co., Ltd. v. Teva Pharms. USA, Inc. , No. 03 Civ. 9223(GEL), 2006 WL 2872615, at *2
(S .D.N.Y. Oct. 6, 2006) (citing WL. Gore & Assocs., Inc. v. Garlock, Inc., 721 F.2d 1540, 1553
(Fed. Cir. 1983)).
                                                  4
obvious claims 3 and 7 of the '948 patent. (D.I. 382 at 23-31) Defendants also argue that Hass,

in view of a 1985 Oil & Gas Journal article written by Curt Benefield and Robert Broadway

("Benefield") renders obvious claim 3 of the '302 patent. (D.I. 382 at 31-32) The Court will

discuss each of these arguments in turn.

        A.      '548 Patent: Anticipation By Hass

        Defendants first challenge claims 3 and 8 of the '548 patent as being anticipated by Hass .

(D.I. 382 at 23-27) Those challenged claims, and the claims from which they depend, are shown

below (with emphasis added on the key disputed limitations):

                1. A system for blending butane with a gasoline stream having a
                gasoline flow rate, comprising[:]
                an injection device injecting the butane into the gasoline stream at
                a butane flow rate;
                a volatility measurement device in communication with the
                gasoline stream, the volatility measurement device configured to
                output data representative of a volatility measurement; and
                a processor in connection with the injection device and the
                volatility measurement device, the processor configured to:
                receive the volatility measurement; receive a target volatility value;
                determine an adjustment to the butane flow rate based on the
                volatility measurement and the target volatility value; and
                output a signal representative of the adjustment to the injection
                device.

('548 patent, col. 17: 11-28 ( emphasis added))

                3. The system of claim 1, further comprising a plurality of gasoline
                streams each associated with a different type of gasoline, at least
                one gasoline stream being selectable for blending with the butane.

(Id. , col. 17:32-35)

                6. A system for blending butane with a gasoline stream having a
                gasoline flow rate, comprising:
                an injection device injecting the butane into the gasoline stream at
                a butane flow rate;



                                                  5
                a volatility measurement device in communication with the
                gasoline stream, the volatility measurement device configured to
                output data representative of a volatility measurement; and
                a processor in connection with the injection device and the
                volatility measurement device, the processor configured to:
                receive the volatility measurement; receive a target volatility value;
                and
                determine an adjustment to the butane flow rate based on the
                volatility measurement and the target volatility value; and output a
                signal representative of the adjustment to the injection device,
                wherein the volatility measurement device is in communication
                with the gasoline stream at a location downstream of the injection
                device.

(Id. , cols. 17:40-18:3 (emphasis added))

                8. The system of claim 6, wherein the adjustment includes a blend
                ratio, and the processor calculates the blend ratio based on the
                volatility measurement and the target volatility value.

(Id., col. 18:7-10)

        The key dispute as to these claims is whether the term "in communication with the

gasoline stream" (italicized above) requires that the volatility measurement device must be in

communication with an unblended gasoline stream (as Plaintiff argues) or whether it can allow

for the device to be in communication with a blended gasoline stream (as Defendant argues).

(D.I. 382 at 26) More specifically, Plaintiff argues that "Hass does not disclose 'a volatility

measurement device in communication with the gasoline stream,' as recited by claims 1 and

6[,]" because the term "gasoline stream," as used in this limitation, refers to an unblended

gasoline stream, and it is undisputed that "Hass only discloses 'measuring the vapor-liquid ratio

of a blended product."' (D.I. 405 at 27-28 (certain emphasis in original); see also D.I. 382 at 26

(Defendants stating that "[t]here is no dispute between the parties that Hass discloses a volatility

measurement device in communication with the blended gasoline stream"); D.I. 385, ex. 24, col.

2:20-22; D.I. 406, ex. A at ,r 353; id., ex.Bat ,r 132)

                                                  6
       Does the phrase "gasoline stream" in the claim term "in communication with the gasoline

stream" refer only to an unblended gasoline stream? Plaintiff points to a number of pieces of

evidence that show that it does.

       For example, Plaintiff notes that in claims of certain of the other, related patents-in-suit,

the patentee appears to have used terms like "the blend" or "the blended gasoline stream" when

referring to gasoline mixed with butane-and to have simply used the term "gasoline" or

"gasoline stream" to refer to an unblended gasoline stream. (D.I. 405 at 5-6) In the '302 patent

(an ancestor of the '548 patent), for example, claim 16 refers to transmitting and calculating "the

gasoline vapor pressure[,]" but claim 17 refers to transmitting a signal that corresponds to "the

vapor pressure of the blend[.]" ('302 patent, col. 14:39, 45 -46) Claim 31 of the '629 patent

(another ancestor of the '548 patent) recites "receiving a first measurement indicating a vapor

pressure of the gasoline stream" and also "receiving a second measurement indicating a vapor

pressure of the blended gasoline stream and butane stream." ('629 patent, col. 16:10-11 , 19-20)

And claim 1 of the '948 patent (a sibling of the '548 patent, as both are continuations of the '686

patent) recites a vapor pressure analyzer "configured to determine the vapor pressure of the

gasoline" and transmit it to a processor, while claim 3 adds that "said processor receives the

vapor pressure ofa blend of gasoline and butane." ('948 patent, col. 17:15-18, 35-36) So

clearly, when the patentee wanted to denote that a substance was a blend of gasoline and butane,

it knew how to do so and did so by using terms other than "gasoline" or "gasoline stream." See

Trs. of Columbia Univ. in City of New York v. Symantec Corp., 811 F.3d 1359, 1369 (Fed. Cir.

2016) ("[W]here multiple patents derive from the same parent application and share many




                                                  7
common terms, we must interpret the claims consistently across all asserted patents.") (internal

quotation marks and citation omitted). 3

       Plaintiff also points to the opinion of Defendants' expert, Dr. Michael Nikolaou, wherein

Dr. Nikolaou was assessing claims 14 and 16 of the '302 patent. (D.I. 405 at 6-7 & nn.6-7)

There, Dr. Nikolaou considered the claim term "vapor pressure of the gasoline stream[,]" found

in claim 14 of the '302 patent, and opined that it referred to "unblended gasoline[.]" (D.I. 406,

ex.Bat ,r,r 306-07) Moreover, Dr. Nikolaou opined that "Hass does not disclose [the]

limitation" in claim 14 of the '302 patent that "the blend ratio is determined from a vapor

pressure of the gasoline stream" because "Hass describes a vapor-liquid analyzer in

communication with the blended gasoline stream" and thus "does not receive or use a

measurement of the vapor pressure of the gasoline to be blended." (D.I. 406, ex.Bat ,r 617

(emphasis added); see also '302 patent, col. 14:18-20) In other words, in assessing related

questions of claim construction and invalidity as to the '302 patent, even Defendants' expert

seems to agree with Plaintiffs position here. It is hard to see how Defendants can now assert

that Hass indisputably discloses "a volatility measurement device in communication with the

gasoline stream" with regard to a limitation in the '548 patent, when its expert argued the

opposite result for a similar claim term in a related patent. 4


        3
               See also NTP, Inc. v. Research In Motion, Ltd., 418 F.3d 1282, 1293 (Fed. Cir.
2005), abrogation on other grounds recognized by IRIS Corp. v. Japan Airlines Corp. , 769 F.3d
1359, 1361 n.1 (Fed. Cir. 2014); Bioverativ Inc. v. CSL Behring LLC, Civil Action No. 1:17-cv-
00914-RGA, 2019 WL 1276030, at *3-4 (D. Del. Mar. 20, 2019) (noting that a court may
construe similar language in related patents in a consistent fashion).
        4
                In attempting to address this apparent inconsistency, Defendants argue (in a
footnote in their reply brief) that the reason Dr. Nikolaou interpreted the claims of the '302 patent
in this way was that "[t]he '302 and '629 patents only disclose systems with an upstream analyzer
to control the blend and thus measure the unblended gasoline[,]" whereas the '548 patent "added
new matter" and "broadened the scope of [Plaintiffs] claims to cover the use of upstream
                                                   8
       In response, Defendants argue that Plaintiff's reading of "gasoline stream" in these claim

terms would "lead[] to a technically impossible claim." (D.I. 414 at 7) Here, Defendants note

that in claim 6 of the '548 patent, which is a claim to a system for "blending butane with

gasoline[,]" the "volatility measurement device" (or "analyzer") is "at a location downstream of

the" butane injection device. ('548 patent, cols. 17:40-18:3 ; see also D.I. 414 at 7) Defendants

then argue that if "the analyzer is downstream of the injection point, it will sample a gasoline

stream into which butane has already been injected, e.g. , the blended stream." (D.I. 414 at 7)

But this argument assumes that such a "downstream" analyzer can only ever take a sample of a

blended gasoline stream (and can never take a sample of an unblended gasoline stream). As the

Court discussed in a recent Report and Recommendation, that is not necessarily so. Instead,

there could be scenarios where, at a point when the claimed system is not yet blending butane

with the gasoline, the downstream analyzer called for in claim 6 is simply sampling unblended

gasoline (and thus would read on this claim limitation). (D.I. 495 at 4-8 ; see also D.I. 405 at 28

(Plaintiff arguing that "when downstream , [the analyzer] can be in communication [with the

unblended gasoline stream] if configured to sample the unblended gasoline prior to butane

blending, such as with the accused systems") (certain emphasis in original); D.I. 406, ex. A at~~

352-53)



analyzers, downstream analyzers, and/or either upstream or downstream analyzers to control the
blending." (D.I. 414 at 8 n.9) Yet the Court does not see why this is so. The '302 patent and
'629 patent both mention measurements corresponding to the vapor pressure of the "blend."
('302 patent, col. 14:46-48; '629 patent, col. 16:19-20 ("receiving a second measurement
indicating a vapor pressure of the blended gasoline stream and butane stream")) Moreover, such
an argument fails to credibly explain why the same "gasoline stream" term in the '548 patent
should be construed differently than the "gasoline stream" term in the '302 patent--even
assuming that the '548 patent's claims "broadened the scope" of the invention, as Defendants
assert.

                                                 9
       Thus, the Court recommends that the District Court deny Defendants' Motion as it relates

to anticipation of claims 3 and 8 of the '548 patent by Hass. 5

       B.      '948 Patent: Obviousness Over Hass

       Defendants challenge claims 3 and 7 of the '948 patent as being rendered obvious by

Hass. (D.I. 382 at 27-31) Those challenged claims, and the claims from which they depend, are

shown below:

               1. A system for blending butane with gasoline in a pipe, wherein
               the gasoline has a vapor pressure, comprising:
                 a) a butane reservoir in fluid connection with said gasoline;
                 b) an injector valve for discharging butane into said gasoline;
                 c) a vapor pressure analyzer connected to said pipe, said
                     analyzer configured to determine the vapor pressure of the
                     gasoline and to transmit said vapor pressure to a processor;
                 d) a programmable logic controller governing the flow of
                     butane through said injector valve; and
                 e) a processor programmed to receive the vapor pressure from
                     the analyzer, calculate an amount of butane to inject into the
                     gasoline based on seasonal and/or regional data and a
                     maximum preprogrammed volatility limit, and provide a
                     control signal to said programmable logic controller
                     according to said seasonal and/or regional data and maximum
                     preprogrammed volatility limit;
                 wherein the programmable logic controller is configured to
                     adjust the injector valve to govern the flow of butane through
                     said injector valve into said gasoline based on the signal from
                     the processor.

('948 patent, col. 17:9-32)

               3. The system of claim 1 wherein said processor receives the vapor
               pressure of a blend of gasoline and butane.

(Id., col. 17:35-36)



        5
                Because the Court concludes that Defendants' Motion is not well taken here in
light of Plaintiffs arguments described above, it need not discuss Plaintiffs alternative
arguments for denial of the Motion in this regard. (D.I. 405 at 28-29)

                                                  10
                 7. A system for blending butane with gasoline in a pipe to form a
                 blend of butane and gasoline, wherein the gasoline and the blend of
                 gasoline and butane each have a vapor pressure, comprising:
                   a) a butane reservoir in fluid connection with said gasoline;
                   b) an injector valve for discharging butane into said gasoline;
                   c) a vapor pressure analyzer connected to said pipe, said
                       analyzer configured to determine the vapor pressure of the
                       blend of gasoline and butane, and to transmit said vapor
                       pressure to a processor;
                   d) a programmable logic controller governing the flow of
                       butane through said injector valve; and
                   e) a processor programmed to receive the vapor pressure from
                       the analyzer, calculate an amount of butane to inject into the
                       gasoline based on a maximum preprogrammed volatility
                       limit, and provide a control signal to said programmable
                       logic controller according to said maximum preprogrammed
                       volatility limit;
                   wherein the programmable logic controller is configured to
                       adjust the injector valve to govern the flow of butane through
                       said injector valve into said gasoline based on the signal frorri
                       the processor.

(Id. , col. 18 :12-35)

        Defendants' argument that the '948 patent is rendered obvious by Hass is dependent on

Defendants' construction of the claim term "vapor pressure," (D.I. 382 at 28 ; D.I. 405 at 30; D.I.

414 at 9 (arguing "Hass renders obvious the '948 patent claims under Defendants' construction

of 'vapor pressure"') (emphasis omitted)), which the Court has rejected, (D.I. 331). 6 For this

reason alone, the Court recommends denying Defendants' Motion as to claims 3 and 7 of the

'948 patent. 7


        6
               Defendants filed objections to the Court' s construction, (D.I. 338), which are
currently pending.
        7
                The Court also notes that claim 3 of the '948 patent (which is dependent on claim
1) requires that the system at issue contain an analyzer that is configured to determine and
transmit the ''vapor pressure of the gasoline"- i.e. , it includes the same type of "gasoline" term
as was at issue above with regard to claims 3 and 8 of the '548 patent. (D.I. 405 at 30) Thus, for
the reasons discussed above in Section III.A. , the Court also recommends denying Defendants'
Motion as it relates to obviousness of claim 3 of the '948 patent over Hass. Moreover, in light of
                                                   11
       C.      '302 Patent: Obviousness Over Hass in View of Benefield

       Defendants challenge claim 3 of the '302 patent as being rendered obvious by Hass in

view of Benefield. (D.I. 382 at 31-32) Claim 3, and the claims from which it depends, are

shown below:

               1. A system for blending gasoline and butane at a tank farm
               compnsrng:
                 a) a tank of gasoline;
                 b) a tank of butane;
                 c) a blending unit, at the tank farm, downstream of and in fluid
                     connection with the tank of gasoline and the tank of butane;
                 d) a dispensing unit downstream of and in fluid connection with
                     the blending unit; and
                 e) a rack, wherein the dispensing unit is located at the rack and
                     is adapted to dispense gasoline to gasoline transport vehicles.

('302 patent, col. 13:12-24)

               2. The system of claim 1 further comprising a process control unit,
               wherein the process control unit generates a ratio input signal that
               controls the ratio of butane and gasoline blended by the blending
               unit.

(Id., col. 13:25-28)

               3. The system of claim 2 wherein the ratio input signal is derived
               from a calculation of the ratio of butane and gasoline that will yield
               a desired vapor pressure.

(Id., col. 13:29-31)

       As with Defendants' argument regarding the '948 patent, Defendants ' argument that

claim 3 of the '302 patent is rendered obvious by Hass in view of Benefield is dependent on

Defendants' currently-rejected construction of the claim term "vapor pressure." (D.I. 382 at 31-



its decision above as to this issue, the Court need not reach Plaintiffs additional arguments for
denial of this portion of the Motion. (Id. at 30-31, 33-35)


                                                12
32 ("(a]pplying Defendants' construction of ' vapor pressure"'); D.I. 405 at 31) For this reason,

the Court recommends denying Defendants' Motion as to claim 3 of the '302 patent, and need

not address any other arguments for denial raised by Plaintiff, (D.I. 405 at 31-35).

IV.    CONCLUSION

       For all of the above reasons, the Court recommends that the District Court DENY

Defendants' Motion for Summary Judgment as it relates to Defendants' argument that certain

patent claims asserted by Plaintiff are invalid as anticipated or obvious over certain prior art

references.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the

loss of the right to de novo review in the district court. See Sincavage v. Barnhart, 171 F. App' x

924,925 n.1 (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

       The parties are directed to the Court' s Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court' s website,

located at http://www.ded.uscourts.gov.



Dated: February 27, 2020
                                                      Christopher J. Burke
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 13
